DETAILED ACTION

This Office Action vacates the previous Office action. The previous Office Action mailed on 4/26/2021 is withdrawn. This action thereby resets the period for reply. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the alkoxysilane-functional polymer is a mixture that comprises polymers with several similar or different basic backbones.” The term “several similar” is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the term a “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would fall within the scope of “similar” and what would not. Therefore, claim 7 is indefinite. 
Claim 10 recites “The composition according to claim 1, wherein the insulating-layer-forming fire-protection additive…” The claim is indefinite because claim 1, on which claim 10 depends, recites “with the provisio that the composition does not contain any catalyst.” However, claim 10 specifically recites that the insulating-layer-forming fire-protection additive component of the composition of claim 1 “contains at least one dehydrogenation catalyst.” It is therefore unclear whether the catalyst recited in claim 10 is excluded from the composition, as stated in claim 1, or if it is to be included, as recited in claim 10. 
Claim 16 is indefinite because the claim recites “A method of fire protection, the method comprising…” However, the claim recites no step of fire protection or how fire protection is performed. Therefore, it is unclear how fire protection is performed by the recited method.
Likewise, claim 17 recites “A method of fire protection, the method comprising…” However, the claim recites no step of fire protection or how fire protection is performed. Therefore, it is unclear how fire protection is performed by the recited method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marauska et al. (EP 3,095,809). 
Claims 1-13 and 15-17 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marauska et al. (EP 3,095,809). 
The applied reference has a joint inventor and common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Marauska et al. teach a foamable, insulating layer-forming multicomponent composition (¶1). The composition comprises at least one alkoxysilane-functional polymer which terminates and/or has alkoxy-functional silane groups of the general formula (I) as side groups along the polymer chain -Si(R1)m(OR2)3-m (I), where R1 is a linear or branched C1-C16 alkyl radical, R2 is a linear or branched C1-C6 alkyl radical and m is an integer from 0 to 2, with at least one fire protection additive that forms an intumescent layer, with a propellant mixture and with a crosslinking agent. See ¶9. The individual components of the propellant mixture are separated from one another in a reaction-inhibiting manner before the composition is used. The crosslinking agent is separated from alkoxy-silane polymer in a reaction inhibiting manner before the composition is used in order to prevent the polymer from curing before the composition is used. See ¶10. More preferably, the alkoxysilane-functional polymer comprises at least two alkoxyl functional silane groups as described above. See ¶14. The propellant corresponds to the instantly claimed blowing agent. 
Marauska et al. teach that the composition can include at least one catalyst in an amount of up to 5wt%, preferably from 0 to 0.5wt% based on the composition. See ¶53-55. Based on Marauska et al.’s teaching that a catalyst can be included in an amount of 0wt%, it would have been one of ordinary skill in the art to use 0wt%, which means the composition need not contain a catalyst. 
The alkoxysilane-functional polymer comprises a basic structure which is selected from the group consisting of a polyether, polyester, polyetherester, polyamide, polyurethane, polyester urethane, polyether urethane, polyetherester urethane, polyamide urethane, polyurea, polyamine, polycarbonate, polyvinyl ester, polyacrylate, polyolefin, polyisobutylene, polysulfide, rubber, neoprene, phenolic resin, epoxy resin, and melamine. See ¶13. Because the polymer of Marauska comprises identical amounts of identical components of the polymer described in the instant claims, the polymer is identical to that of the instant claims and will necessarily have the same properties as the alkoxysilane-functional polymer of the instant claims, including the dynamic viscosity described in instant claim 1. The composition may further include phosphate esters which can act as flame retardants. See ¶69. The plasticizer, which is liquid and acts as flame retardant, can be present in an amount of up to 40wt%, up to 35wt%, and preferably up to 15wt% based on the composition. This overlaps the amount recited in instant claim 1. The composition contains an additive which forms an intumescent layer, which is an insulating-layer forming fire-protective additive. See ¶34. Examples include a mixture of a carbon supplier (i.e. carbon source), a dehydrogenation catalyst, and a gas former (i.e. gas builder). See ¶36. Marauska et al. teaches that phosphate ester stabilizers such as triethyl phosphate or dimethyl propane phosphonate. See ¶51. 
More preferably, the alkoxysilane-functional polymers are polymers in which the backbone is terminated via a urethane group or an ether group with silane groups, or mixtures of these. This meets claims 7-8. See ¶15-17. The alkoxysilane-functional polymers can be a mixture of two or more the polymers described above which can be identical or different. See ¶19. The crosslinking agent is preferably water. See ¶22. 
The propellant is a mixture which comprises compounds which, after being mixed, react with one another to form carbon dioxide, hydrogen, or oxygen. In one embodiment, the propellant mixture comprises an acid and a compound that can react with acids to form carbon dioxide. See ¶24-25. 
The composition may further comprise at least one further constituent selected from plasticizers, water scavengers, crosslinking agents, organic and/or inorganic additives and/or further additives. Additional crosslinking agents meet the scope of “co-crosslinking agent” as recited in instant claim 12. See ¶67. 
Marauska et al. teach that the invention also relates to a method of foam production, in which the components described above are mixed with one another and the mixture is introduce or applied at the desired location. The compositions of Marauska et al. may mixed together and foamed in a mold. See ¶78. The moldings foam up in the event of a fire, preventing the spread of flames. This is a “method of fire protection.” The compositions can be used for foaming openings, cable and pipe penetrations in walls; floors and/or ceilings; joints between ceilings and wall parts, between wall openings and structural parts to be installed and between external walls and curtain walls of buildings for the purpose of fire protection. 
Marauska et al. teach that ash crust stabilizers may further be included in the compositions of the invention. See ¶50. 
As to instant claim 4, “the liquid compound” is recited in the alternative to the liquid flame-protection agents and is therefore not required to be present. Additionally, Marauksa teaches liquid flame-protection agents which meet claim 1, with examples which meet instant claims 2-3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marauska et al. (CA 2950980). 
Marauska ‘980 teaches an insulation layer forming composition which contains an alkoxy silane-functionalized polymer and a crosslinking agent. The composition is suitable for fire protection. See abstract. The alkoxy silane functionalized polymer is terminated and/or contains alkoxy-functional silane groups of the general formula (I) as side groups along the polymer chain -Si(R1)m(OR2)3-m (I), where R1 is a linear or branched C1-C16 alkyl radical, R2 is a linear or branched C1-C6 alkyl radical and m is an integer from 0 to 2, and has an insulation-layer-forming  fire-protection additive. See page 4, last full paragraph. Examples of suitable polymers include silane-terminated polyether such as Geniosil STP-E 10 and silane-terminated polyurethanes such as Desmoseal S XP 2821. See page 9, first paragraph. Each of these polymers has a dynamic viscosity which meets the requirement of instant claim 1, as indicated in Table 1 of the instant specification. These polymers further meet the requirements of the alkoxysilane-functional polymer as recited in instant claims 1 and 7-9.
The insulation-layer-forming fire-protection additive comprises a propellant, which is a blowing agent. The propellant decomposes, forming inert gases which bring about the expansion of the charred material, causing formation of an insulating foam. See page 10, last paragraph to page 11, first paragraph. This meets the instantly claimed blowing agent. For chemical intumescence, at least three components are generally required: a carbon supplier, a dehydrogenation catalyst, and a propellant (gas former). This meets instant claim 10. The propellant, which corresponds to the instantly claimed blowing agent, comprises an acid. The components of the insulation-layer-forming fire-protection additive, which meet the “blowing agent mixture” of the instant claims, can be divided up into individual components before use, which will “ensure inhibition of reaction.” See page 21, last paragraph of ‘980 and page 22, first paragraph. 
A physical intumescent may be used in the composition, which examples including a thermally expandable compound. This meets the insulating-layer fire-protection additive of instant claims 1 and 10. See pages 12-13 of Marauska ‘980. The insulating layer may comprise both the chemical intumescent component (which includes a blowing agent) and a physical intumescent (such as expandable graphite) which meets the insulating layer forming fire-protection additive. See page 13, particularly the second full paragraph. The composition further comprises an ash-crush stabilizer. See page 13, last paragraph. The composition further contains a crosslinking agent which is water. See page 15, first full paragraph. A co-crosslinking agent can further be added. See page 15, third full paragraph. The crosslinking agent and the alkoxysilane functional polymer are separated from one another to inhibit premature reaction. See page 16, second full paragraph of ‘980. Additives such as plasticizers, water catchers, organic and/or inorganic admixtures, and/or further additives can be added to the composition. See page 17, last paragraph. 
While ‘980 teaches that a catalyst can be utilized, it would have been obvious to one of ordinary skill in the art to exclude a catalyst if a slower reaction is preferred. Examples of plasticizer include phosphates, which meet “liquid flame-protection agents.” The plasticizer, with examples including phosphates, is present in an amount of from 0.1 to 40wt%, and most preferably 5 to 25wt% with reference to the total composition. 
This overlaps the amount of “liquid flame-protection agent” recited in instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Maruska et al. ‘980 to use an amount of phosphate plasticizer (corresponding to the instantly claimed liquid flame-protection agent) which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The composition is applied to a substrate, which is a surface, and provides fire protection. Examples include fire protection for cables. See page 23, second and third full paragraphs. 
As to instant claim 4, “the liquid compound” is recited in the alternative to the liquid flame-protection agents and is therefore not required to be present. Additionally, Marauksa teaches liquid flame-protection agents which meet claim 1, with examples which meet instant claim 2.  

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marauska et al. (CA 2950980) and further in view of Vogel et al. (EP 1829908). Because EP 1829908 is in German, the machine-translated English equivalent is cited below and is attached.
Marauska et al. teach the composition and coating as described in the rejection above, the rejection of which is incorporated herein by reference. Marauska et al. does not expressly recite that the blowing agent component comprises compounds which release carbon dioxide, hydrogen, or oxygen. Marauska et al. does not expressly recite that the blowing agent comprises an acid and a compound that is able to react with the acid to form carbon dioxide. 
However, Vogel et al. teach alkoxysilane-polymer containing compositions which include a gas-forming mixture. The gas forming mixture preferably includes carbonates and an acid which release carbon dioxide gas to cause foam formation. 
Both Marauska et al. and Vogel et al. relate to the field of alkoxysilane-polymer compositions containing gas-forming mixtures which form foams. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the gas-forming mixture of Vogel which releases carbon dioxide in order to provide a gas which is low in toxicity, low in flammability, and low in diffusion rate. Additionally, carbon dioxide results in higher stability of foam bubbles during curing. 
Vogel et al. teaches a method of form production, in which the components described above are mixed with one another at or near the application site. The mixture is mixed at the desired location and introduced into the desired location, such as a in a column or cavity. A column is an “opening.” It would have been obvious to use the composition of Marauska in view of Vogel in a block-shaped cavity or in a mold, should a block-shaped foam or molded foam be desired.

Claims 1-2, 4-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (EP 1829908) and further in view of Thiemann et al. (US 2015/0284611). Because EP 1829908 is in German, the machine-translated English equivalent is cited below and is attached.
Vogel et al. teach foam systems and foams based on alkoxysilane-terminated prepolymers. ¶1. The foam systems and/or foams comprise a composition comprising at least one alkoxysilane terminated prepolymer component and which additionally comprises one or more further components with the provisio that the at least two of all of the components are separated from one another. The composition further comprises at least two reactants which, upon contact with one another, cause gas formation. This corresponds to the instantly claimed “blowing agent mixture.” Foaming occurs when the reactants are brought into contact. This means the ingredients of the gas forming components are separated from another to ensure inhibition of reaction until gas formation is desired. See ¶6-8. The invention of Vogel also relates to a method of form production, in which the components described above are mixed with one another at or near the application site. The mixture is mixed at the desired location and introduced into the desired location, such as a in a column or cavity. It would have been obvious to use a block-shaped column mold or cavity, should a block-shaped foam be desired. This meets instant claims 15-16. Curing is achieved using air humidity or moisture. This corresponds to the instantly claimed crosslinking agent of instant claims 1 and 9. 
Examples of gas-forming reactants include carbonates and one or more acids. The reaction releases water and/or carbon dioxide. See ¶12. This meets instant claims 5-6. 
The compositions of Vogel are preferably two- or multi-component kits in which the acid, optionally with water (which corresponds to the instantly claimed crosslinking agent) and alkoxysilane-terminated prepolymer (preferably with the carbonate) are present in separate components. This means the crosslinking agent is separated from the alkoxysilane-functional polymer and the gas-forming components, which correspond to the instantly claimed blowing agent mixture, are separated from one another, which will necessarily ensure inhibition of reaction. See ¶15. The compositions can be used for filling a cavity. The components are mixed directly on site. The alkoxysilane functional prepolymer includes polymers having the following formula:

    PNG
    media_image1.png
    192
    694
    media_image1.png
    Greyscale

This compound has two terminal alkoxysilane groups which meet the claimed formula (I) when Q is a C1-C20 alkyl, especially methyl. This meets claimed formula (I), -Si(R1)m(OR2)3-m, when R1 is a methyl group, R2 is a C1-C6 alkyl group, and m is 1. Vogel further teach the following is a preferred prepolymer: 


    PNG
    media_image2.png
    188
    708
    media_image2.png
    Greyscale

This compound has two terminal alkoxysilane groups which meet the claimed formula (I) when Q is a C1-C20 alkyl, especially methyl. This meets claimed formula (I), -Si(R1)m(OR2)3-m, when R1 is a methyl group, R2 is a C1-C6 alkyl group, and m is 1.
Formula I has a polyether backbone. Formula II has a polyether backbone. 
Vogel teaches that the compositions of the invention can further include water scavengers (¶31), plasticizers, titanium dioxide (which is expressly described in the instant specification as an “ash crust stabilizer” and therefore which meets instant claim 11); phosphate or phosphonate flame retardants in an amount of from 0.01 to 10 wt%; or fillers. See ¶32. Catalysts are described in a list of possible additives and are optional. It would have been obvious to one of ordinary skill in the art to exclude catalysts from the compositions of Vogel et al. should catalytic activity not be desired. Paragraph ¶32 of Vogel also describes compounds which perform the intended function of “co-crosslinking agents.” See entire paragraph 32. 
Phosphate or phosphonate flame retardants meet the instant claimed liquid flame-protection agent. The phosphate or phosphonates of Vogel are present in an amount which overlaps the amount of instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Vogel et al., to use an amount of phosphate or phosphonate flame retardant which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
As to instant claim 4, “the liquid compound” is recited in the alternative to the liquid flame-protection agents and is therefore not required to be present. Additionally, Vogel teaches liquid flame-protection agents which meet claim 1, with examples which meet instant claim 2.  
Vogel et al. does not expressly recite that the compositions of the invention comprise at least one insulating-layer-fire-protection additive. Vogel et al. does not expressly recite the viscosity of the polymer for use in the invention. Vogel et al. does not expressly recite a method of fire protection using the foams of the invention.
However, Thiemann et al. teach alkoxysilane polymer containing compositions and methods of fire protection of, for example, columns using the compositions. The compositions include a chemical intumescent, a physical intumescent, or both (¶52) which acts as an insulation-layer-forming additive. See abstract. The chemical intumescent includes a carbon source, a dehydrogenation catalyst, and a blowing agent which is a gas former. See ¶43. The physical intumescent includes, for example, thermos-expandable graphite. Examples of the alkoxysilane polymers for use in Thiemann et al. have a dynamic viscosity which meets the requirement of instant claim 1. See ¶33 of Thiemann and Table 1 of the instant specification. 
Both Vogel et al. and Thiemann et al. relate to the field of alkoxysilane-polymer containing compositions, which can be moisture cured, and which are used in the field of, for example, columns or sealing. See abstract of Thiemann and ¶9 of Vogel et al. It would have been obvious to one of ordinary skill in the art to use the intumescent materials of Thiemann et al., which act as insulation-layer-forming additives, in order to provide fire protection and improved insulation effect to the compositions of Vogel et al. See abstract and entire Thiemann et al. reference. Use of the intumescent additives described in Thiemann in the invention of Vogel provide flame-resistance under the effect of heat, protect a substrate from overheating and thereby prevent or at least delay changes in the mechanical and static properties of the structural elements due to heat. See ¶42 of Thiemann et al. It would have been obvious to use the alkoxysilane polymers described in Thiemann et al., such as Desmoseal S XP-2821 or Geniosil STP E-10 (see ¶33) which have dynamic viscosities which meet the instant claims, in order to provide a composition with low plasticizing range, thereby providing a high insulating effect. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (EP 1829908) and in view of Thiemann et al. (US 2015/0284611) and further in view of Pusel et al. (US 2015/0079296). Because EP 1829908 is in German, the machine-translated English equivalent is cited below and is attached.

Vogel et al. in view of Thiemann et al. each the composition and foams as described in this rejection above. While Vogel and Thiemann et al. teach flame retardants to be added to the compositions, Vogel in view of Thiemann et al. do not expressly teach that the compositions include a liquid flame protection agent selected from a group consisting of the materials recited in instant claim 3. 
However, Pusel et al. teach a composition including a silane-functional polymer which has good flammability properties. The composition is used to produce structural seals, which are disclosed in all of Vogel (see ¶1), abstract of Thiemann et al., and ¶2 of Pusel. The compositions of Pusel comprise a flame retardant, with an expressly named example being triethyl phosphate (¶116 of Pusel). It would have been obvious to one ordinary skill in the art at the time the instant invention was made to use a flame retardant such as triethyl phosphate as the flame retardant in the composition of Vogel and/or Thiemann because although Vogel discloses phosphate flame retardants for use in the compositions disclosed therein, Vogel does not expressly recite which phosphates to use at the phosphate flame retardant. One of ordinary skill in the art would be motivated to look to Pusel, which is from the same field of endeavor as Vogel (as all of Vogel (see ¶1), abstract of Thiemann et al., and ¶2 of Pusel teach silane-functional polymer compositions including flame retardants and which are used for structural seals) to determine an effective phosphate flame retardant, an express example of which is triethyl phosphate. See ¶116 of Pusel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766